Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Separation Agreement”) is made between Martin Joyce
(“Executive”) and Lucid, Inc. (“Lucid” or the “Company,” together with
Executive, the “Parties”).

 

WHEREAS, Executive is resigning from his employment with the Company effective,
July 9, 2012 (the “Separation Date”);

 

WHEREAS, this Separation Agreement fully supersedes any prior agreements and
understandings related to Executive’s employment at Lucid, including, without
limitation, the Employment Agreement dated March 22, 2011 (the “Employment
Agreement”), provided, Sections 8, 9 and 15 of the Employment Agreement (the
“Preserved Provisions”) and the Company’s 2010 Long-Term Equity Incentive Plan
and the associated stock option agreements governing Executive’s stock option
grants thereunder, in which the Company acknowledges and agrees Executive is
fully vested as of the Separation Date (collectively the “Equity Documents”),
shall remain in full force and effect;

 

WHEREAS, in exchange for, among other things, Executive entering into, not
revoking and complying with this Separation Agreement, the Company shall provide
Executive with the cash payments as described below; and

 

WHEREAS, the payments set forth in this Separation Agreement are the exclusive
payments, benefits and rights to Executive in connection with the ending of
Executive’s employment, and by entering into this Separation Agreement,
Executive acknowledges and agrees that he is not entitled to any other severance
pay, benefits, equity rights or any other form of compensation or payment
including without limitation pursuant to the Employment Agreement or any other
agreement, severance plan, program, policy or arrangement, except as otherwise
specifically set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.             Separation from Employment, Officer Positions and Directorships
of the Company and its Subsidiaries and Affiliates.  As of the Separation Date,
Executive hereby resigns from his employment with the Company and as an officer
of the Company as well as from any other officer positions he holds with any of
the Company’s subsidiaries or entities affiliated with the Company.  Executive
agrees to execute and deliver any documents reasonably necessary to effectuate
such resignations.

 

2.             Final Pay.  On the Company’s next regular payroll date following
the Separation Date, the Company shall pay Executive his accrued but unpaid base
salary based on Executive’s employment through the Separation Date (at the rate
of $185,000 per year, prorated based on the Separation Date).  Executive
acknowledges and agrees that he is not entitled to any other salary, bonus or
reimbursement amounts in connection with his services to the Company nor is he
entitled to payment for any accrued vacation.

 

3.             Cash Payments.  The Company agrees to pay Executive: (i) a cash
amount of $50,000, less applicable deductions and withholdings, within three
(3) business days of the Effective Date (as defined below), and, (ii) starting
in August, 2012, twenty-one (21) monthly payments of $15,000 followed by one
payment of payment of $5,000, each payment to be less applicable

 

--------------------------------------------------------------------------------


 

deductions and withholdings and payable on the Company’s last regular payroll
date of each month, and (iii) provided that:

 

(a)                                 in the event of either  (i) a Change in
Control (as defined in the Employment Agreement), or (ii) the Company receiving,
after the date hereof, aggregate net proceeds of at least $13 million in one or
more debt, equity or debt and equity financings (in either event a “Primary
Triggering Event”), the then remaining unpaid installments shall be paid upon
the closing of the Primary Triggering Event;

 

(b)                                 in the event of the Company receiving, after
the date hereof, aggregate net proceed of less than $13 million but more than $5
million in one or more debt, equity or debt and equity financings (a “Secondary
Triggering Event”), an amount equal to 5% of the excess of the amount received
by the Company in the Secondary Triggering Event over $5 million shall be paid
to Executive in a lump sum upon the Closing of the Secondary Triggering Event
and credited toward any remaining unpaid installments in reverse order of the
due date of such installments, until the Company’s obligation under this
Section 3 is paid in full; and

 

(c)                                  in the event that (i) the Company shall
fail to pay when due any installment, (ii) the Company shall make an assignment
of the whole or a substantial part of its assets for the benefit of creditors,
or (iii) there shall be commenced by or against the Company any proceeding under
any bankruptcy, insolvency, readjustment of debt or similar law of any
jurisdiction which, in the case of a proceeding against the Company, shall not
have been dismissed within sixty (60) days of its commencement, all remaining
unpaid installments shall forthwith become and be due and payable to Executive.

 

For purposes of Section 409A of the Internal Revenue Code (“Section 409A”), each
installment shall be a separate payment.  For the avoidance of doubt, in no
event shall Executive be entitled to more than $370,000 in total pursuant to
this Section 3.

 

4.             General Releases.  Executive irrevocably and unconditionally
releases and forever discharges the Company, all of its affiliated and related
entities, its and their respective predecessors, successors and assigns, its and
their respective employee benefit plans and the fiduciaries of such plans, and
the current and former officers, directors, stockholders, executives, attorneys,
accountants, and agents of each of the foregoing in their official and personal
capacities (collectively referred to as the “Releasees”) generally from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown (“Claims”) that, as of the date when Executive signs this Separation
Agreement, he has, ever had, now claims to have or ever claimed to have had
against any or all of the Releasees.  This release includes, without implication
of limitation, the complete waiver and release of all Claims of or arising in
connection with or for: the Employment Agreement including Claims for breach of
express or implied contract; wrongful termination of employment whether in
contract or tort; intentional, reckless, or negligent infliction of emotional
distress; breach of any express or implied covenant of employment, including the
covenant of good faith and fair dealing; interference with contractual or
advantageous relations, whether prospective or existing; deceit or
misrepresentation; discrimination or retaliation under state, federal, or
municipal law, including, without implication of limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e

 

2

--------------------------------------------------------------------------------


 

et seq., as amended, the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.;
Massachusetts General Law Chapter 151B;  defamation or damage to reputation;
reinstatement; punitive or emotional distress damages; wages, severance pay,
vacation pay, back or front pay or other forms of compensation; and attorney’s
fees and costs.  Executive understands that this general release of Claims
extends to any and all Claims related to Executive’s employment by the Company
(including without limitation, any claims against the Company in respect of any
stock-based awards of any kind or alleged promises or assurances of such awards)
and the termination of his employment, and all Claims in his capacity as a
Company stockholder arising up to and through the date that Executive enters
into this Separation Agreement.  Executive understands that this general release
does not extend to any rights or claims that may arise out of acts or events
that occur after the date on which Executive signs this Separation Agreement. 
Executive represents that he has not assigned to any third party and has not
filed with any agency or court any Claim released by this Separation Agreement. 
This release does not affect Executive’s rights or obligations under this
Separation Agreement, the Preserved Provisions or the Equity Documents nor shall
it affect the Executive’s rights to indemnification as an officer and/or
director of the Company to the fullest extent permitted under law for
Executive’s service prior to the Separation Date.

 

The Company irrevocably and unconditionally releases and forever discharges
Executive and his heirs, administrators, representatives, executors, successors
and assigns (collectively referred to as the “Executive Releasees”) generally
from all Claims that, as of the date when the Company signs this Separation
Agreement, it has, ever had, now claims to have or ever claimed to have had
against any or all of the Executive Releasees, provided this release does not
release Executive Releasees from claims based on fraud or intentional misconduct
by Executive nor does this release affect the Company’s or Executive’s rights
and/or obligations under this Separation Agreement, the Preserved Provisions or
the Equity Documents.

 

5.             Return of Property.  Executive commits to returning to the
Company all Company property, including, without limitation, computer equipment,
software, keys and access cards, credit cards, files and any documents
(including computerized data and any copies made of any computerized data or
software) containing information concerning the Company, its business or its
business relationships, provided Executive may retain the laptop issued to him
by the Company so long as he promptly returns it to Company so that a mirror
image of the hard drive may be taken and the device is wiped clean.  The
Executive will cooperate with the Company by providing the Company with any
passwords/passcodes in connection with any of the Company’s information systems
or internal or external accounts upon request.  After returning all such
property, Executive commits to deleting and finally purging any duplicates of
files or documents that may contain Company or customer information from any
non-Company computer or other device that remains Executive’s property after the
Separation Date.

 

6.             Advice of Counsel.  This Separation Agreement is a legally
binding document and the Company’s and Executive’s signatures will commit each
to its terms.  Executive acknowledges that he has been advised to discuss all
aspects of this Separation Agreement with his attorney, that he has carefully
read and fully understands all of the provisions of this Separation Agreement
and that Executive is voluntarily entering into this Separation Agreement.

 

7.             Time for Consideration; Effective Date.  Executive acknowledges
that he has been provided with the opportunity to consider this Separation
Agreement for twenty-one (21) days before signing it.  To accept this Separation
Agreement, Executive must return a signed original of this Separation Agreement
so that it is received by Michael Hone the Company’s Chief

 

3

--------------------------------------------------------------------------------


 

Executive Officer, on or before the expiration of this twenty-one (21) day
period.  Executive and the Company agree that any changes or modifications to
this Separation Agreement shall not restart the twenty-one (21) day period.  For
a period of seven (7) days from the day of the execution of this Separation
Agreement, Executive shall retain the right to revoke this Separation Agreement
by written notice that must be received by Mr. Hone before the end of such
revocation period.  This Separation Agreement shall become effective on the
business day immediately following the expiration of the revocation period (the
“Effective Date”), provided that Executive does not revoke this Separation
Agreement during the revocation period.

 

8.             Enforceability.  Executive acknowledges that, if any portion or
provision of this Separation Agreement, including any part of the Preserved
Provisions, shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision shall be valid and enforceable to the fullest extent
permitted by law.

 

9.             Entire Agreement.  This Separation Agreement constitutes the
entire agreement between Executive and the Company concerning Executive’s
relationship with the Company, and supersedes and replaces any and all prior
agreements and understandings between the Parties concerning the Executive’s
relationship with the Company including, without limitation, the Employment
Agreement, provided, the Preserved Provisions and the Equity Documents shall
continue to be in full force and effect.

 

10.          Waiver.  No waiver of any provision of this Separation Agreement,
including the Preserved Provisions, which are incorporated by reference into his
Agreement, shall be effective unless made in writing and signed by the waiving
party.  The failure of either Party to require the performance of any term or
obligation of this Separation Agreement or the Preserved Provisions, or the
waiver by either Party of any breach of this Separation Agreement, including any
part of the Preserved Provisions, shall not prevent any subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

 

11.          Taxes.   The Company shall undertake to make deductions,
withholdings and tax reports with respect to payments and benefits under this
Separation Agreement and in connection with other compensation matters to the
extent that it reasonably and in good faith determines that it is required to
make such deductions, withholdings and tax reports.  Payments under this
Separation Agreement shall be in amounts net of any such deductions or
withholdings.  Nothing in this Separation Agreement shall be construed to
require the Company to make any payments to compensate Executive for any adverse
tax effect associated with any payments or benefits made to Executive in
connection with Executive’s employment with the Company.

 

12.          Governing Law; Interpretation.  This Separation Agreement shall be
interpreted and enforced under the laws of the Commonwealth of Massachusetts
without regard to conflict of law principles.  In the event of any dispute, this
Separation Agreement is intended by the parties to be construed as a whole, to
be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either Party or the “drafter” of all or any portion of
this Separation Agreement.

 

13.          No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Separation Agreement by seeking other
employment or otherwise, and no payment provided for this Separation Agreement
shall be reduced by any compensation earned

 

4

--------------------------------------------------------------------------------


 

by Executive as the result of employment by another employer, or Executive’s
receipt of income from any other source.

 

14.          Counterparts.  This Separation Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original, but all of which together shall constitute one and the
same document.  Facsimile and PDF signatures shall be deemed to be of equal
force and effect as originals.

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Separation Agreement on the date(s) indicated below.

 

LUCID, INC.

 

 

 

 

 

/s/ L. Michael Hone

 

July 11, 2012

L. Michael Hone

Date

Director and Chief Executive Officer

 

 

I HAVE READ THIS SEPARATION AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.  I UNDERSTAND THAT THIS SEPARATION
AGREEMENT IS A LEGAL DOCUMENT.

 

 

/s/ Martin Joyce

 

July 9, 2012

Martin Joyce

Date

 

5

--------------------------------------------------------------------------------